Citation Nr: 0815694	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  03-28 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The veteran served on active duty for training from June 1962 
to January 1963, in June 1963 and in July 1964.  

The issue of residuals of a back injury comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision of the Department of Veterans' Affairs 
(VA) regional office (RO) in Boston, Massachusetts, which, in 
pertinent part, denied the claim.  The issue of hypertension 
comes before the Board on appeal from an April 2004 rating 
decision.

The veteran also brought claims for service connection for 
hearing loss and tinnitus, which the Board remanded in August 
2005 and December 2006.  The RO granted service connection in 
an October 2007 rating decision.  The Board notes that the 
veteran has received the maximum benefit allowed by law or 
regulations.  The veteran's claims are considered granted in 
full and are no longer before the Board.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

The veteran testified before the undersigned at a May 2005 
hearing at the RO.  A transcript has been associated with the 
file.

The Board remanded this case in August 2005 and December 
2006.  It returns now for appellate consideration.

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran is currently diagnosed with osteoarthritis of 
the lumbar spine with many local osteophytes through the 
spine, with disc space narrowing at T11-T12, T12-L1 and L5-
L6.  The veteran has also undergone a discectomy in October 
1964.  

2.  The preponderance of the evidence is against a causal 
link between the veteran's current lumbar osteoarthritis and 
disc space narrowing and any remote incident in service, 
including an inservice fall and a training accident.


CONCLUSION OF LAW

The veteran's current osteoarthritis of the lumbar spine with 
disc space narrowing, claimed as residuals of a back injury, 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Pelegrini II element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in December 2002 fully satisfied the duty to 
notify provisions for Pelegrini II elements one, two and 
three.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The letter provided the first three 
elements of Dingess.  Since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The first element of 
Pelegrini II notice is satisfied.  See id.  

The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  August 2005 and December 2006 letters told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.  Although this letter was not sent 
prior to initial adjudication of the veteran's claim, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice in August 2005 and December 2006, he 
was provided several months to respond with additional 
argument and evidence and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in August 2006 and October 2007.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran's Social Security Administration 
records have been associated with the file.  The veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

The veteran was afforded medical examination to obtain an 
opinion as to whether his back condition can be directly 
attributed to service.  Further examination or opinion is not 
needed on the back claims because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the veteran's military service.  This 
is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends that he developed degenerative disc 
disease as a residual of an inservice back injury.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that active military service includes 
active duty, or any period of active duty for training (ADT) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty.  See 38 C.F.R. § 3.6 (2007).  The veteran's service 
periods are ADT, from June 1962 to January 1963, in June 1963 
and in July 1964.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran is currently diagnosed with osteoarthritis of the 
lumbar spine with many local osteophytes through the spine, 
with disc space narrowing at T11-T12, T12-L1 and L5-L6.  The 
veteran has also undergone a discectomy in October 1964.  The 
Board is satisfied with the evidence of a current disability.  
See Hickson, supra.  

The veteran contends that his back disability is the result 
of an inservice training accident which occurred while 
performing sit-ups.  Medical records dated during the 
veteran's initial period of active duty for training confirm 
that, in August 1962, the veteran sought treatment for a back 
injury sustained the prior week.  This injury reportedly 
occurred when the veteran fell off an obstacle course and 
landed on his left buttock.  An examiner diagnosed muscle 
strain.  On discharge examination conducted in January 1963, 
an examiner noted a normal clinical evaluation of the spine.  

Other medical records from the veteran's service in the 
Reserves confirm that the veteran underwent back surgery 
approximately two years later, in October 1964, for a 
ruptured disk and pinched nerve.  X-rays taken in December 
1964 reflect six lumbar vertebrae with the sixth having large 
transverse processes and some congenital narrowing.  The 
veteran did well until July 1965, when he began to experience 
pain and physicians noted a defect at the same site of the 
surgery.  This defect required additional surgery in August 
1965, after which it was determined that the condition of the 
veteran's back disqualified him for further service in the 
Reserves.  The incident of back strain is evidence of an 
inservice incurrence injury.  The remaining question is 
whether the veteran's current back disability is related to 
the August 1962 fall.  See Hickson, supra.  

The veteran has made the assertion that his current back 
disability is related to service.  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The record reflects, however, that the veteran suffered an 
intercurrent injury.  A review of the medical records from 
the SSA reflects a treatment record, dated October 1, 1964, 
from The Memorial Hospital.  The record notes the following,

22 [year old] [white male] floorman states that he injured 
his back at work Aug. 16, 1964 sustaining sudden sharp 
[right] lumbar pain while lifting in the semi-squatting 
position.

The diagnostic impression at that time was ruptured 
intervertebral disc at L4-5.  The Board notes that the record 
does not reflect that the appellant was on ADT on August 16, 
1964.  The veteran underwent surgery later that month with 
additional corrective surgery in August 1965.  Thereafter, a 
report of August 1988 examination from Medical Evaluation 
Services, notes the examiner's report that the veteran had 
two back operations following an alleged industrial accident 
and that the procedures were carried out at Worcester City 
Hospital.  The examiner noted that current X-rays of the 
veteran's low back demonstrated considerable narrowing at the 
L5-S1 interspace with moderate arthritic changes.  
Furthermore, the examiner went on to opine that the objective 
findings on X-ray "are clearly" due to the old condition 
(i.e., back trauma due to work-related injury).  The 
veteran's last period of ADT was in July 1964.  Accordingly, 
the intercurrent injury happened immediately upon the 
veteran's departure from service and the Board cannot simply 
accept the veteran's statements regarding continuity.  The 
Board remanded this case in August 2005 and December 2006 to 
supplement the record and obtain opinions as to whether the 
current disability is related to the inservice injury.  See 
Hickson, supra.  

In a report of February 2006 VA spine examination, the 
examiner opined that the veteran's back disability was caused 
by or related to a period of ADT in July 1964.  The rationale 
for the opinion was noted as follows,

Records showed that [veteran] injured his low back after a 
fall in 1962 during active duty, had low back pain [in] 
July 1964 and had surgery October 1964 [at] Memorial 
Hospital [in] Worcester[,] MA.

The report of VA examination notes that the veteran's service 
medical records, VA medical records, and private medical 
records were reviewed by the examiner.  However, it does not 
appear to the Board that relevant private medical records 
were in fact considered by the examiner, in particular, those 
medical records obtained from the Social Security 
Administration (SSA).  In this respect, the only reference in 
the report of February 2006 VA spine examination to private 
medical records was a notation that the veteran had undergone 
a discectomy of L5-S1 at Worcester Memorial Hospital in 
October 1964.  This same information was also noted in an 
October 1965 USNH (United States Naval Hospital) Chelsea 
neuro-surgical clinic consultation report.  The Board notes 
that there is no reference in the report of February 2006 VA 
spine examination to either the October 1, 1964, or August 
1988 medical records.  

The Board remanded again for an opinion regarding nexus 
between the current back disability and the veteran's 
inservice injury which also considered the SSA records.  A 
February 2007 VA examination report reflects an opinion that 
the veteran's back disability results from the August 19, 
1964 work injury.  

[W]hile he may have...had some temporary back pain 
associated with the injury [in August 1962,]...that appears 
to have completely resolved by the time he left active 
duty for training...  All of [the veteran's] back pain[,] so 
far as I can tell from his record particularly[,] appears 
to have arisen from the fact of lifting very heavy objects 
while he was engaged in private jobs.

The veteran's SSA records reflect similar assessments.  
During his claims for Social Security benefits in the 1980's, 
several evaluations of his back were performed.  The veteran 
had been doing well until he reinjured his back in July 1986.  
An August 1988 evaluation indicated that the veteran had two 
back operations following an industrial accident, carried out 
at the Worchester City Hospital.  The Board notes that the 
actual name appears to have been the Worchester Memorial 
Hospital.  The evaluation states that, following recovery, 
the veteran had returned to full-time heavy work.  A May 1991 
evaluation indicated that the veteran had not worked since 
July 1986.  The evaluation also tied the veteran's back 
disabilities to his back surgeries in the 60's, which were 
the result of a work accident.  The Board notes that the SSA 
records consistently misidentify the years in which the 
surgeries occurred, 1960 and 1961, rather than 1964 and 1965.  
Otherwise, they are factually complete and the mistaken years 
and names of hospitals would have been provided to the 
evaluators by the veteran.  The Board finds that, while they 
do not consider the impact of the veteran's inservice injury, 
they lend additional support to the February 2007 opinion.  

The Board has considered the evidence and finds that the 
preponderance of the evidence is against a relationship 
between the veteran's current back disability and service, 
including the August 1962 back strain.  The February 2006 VA 
examination opinion in favor of the claim overlooked key 
evidence in the veteran's SSA file.  A physician's opinion 
based on an inaccurate factual premise has no probative 
value.  Reonal v. Brown, 5 Vet. App. 458 (1993).  The 
February 2007 VA examination opinion against the claim was 
based on a complete review and evaluated the claim in light 
of the intercurrent work injury in August 1964.  The Board 
finds that the February 2007 medical opinion outweighs the 
February 2006 opinion.  As such, the preponderance of the 
evidence is against a finding that the veteran's current back 
disability is related to an inservice injury.  The claim must 
fail on a direct basis.  See Hickson, supra.

The Board has also considered the application of presumptive 
service connection. Where a veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and osteoarthritis becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the veteran had back pain, the veteran had 
significant medical attention in 1964 and 1965 and 
osteoarthritis was not discovered.  As such, the Board finds 
that osteoarthritis did not manifest to a compensable degree 
within one year of separation from service.  The veteran 
cannot benefit from the presumption.  See id.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.


REMAND

Regrettably, the Board must remand the claim for service 
connection for hypertension yet again.

The veteran claims that he was told during his initial period 
of service that he had high blood pressure.  The veteran 
asserts that he should be service connected for hypertension 
because that disease developed in service secondary to 
rigorous activity.  He has taken issue with the RO's 
consideration of his claim on an aggravation basis.  He 
argues that if his hypertension preexisted service he would 
have been rejected, rather than found fit for duty, on his 
enlistment examination.  

According to a report of his enlistment examination conducted 
in July 1962, the appellant had blood pressure of 138/86.  
The veteran did not report that he had ever been diagnosed 
with high blood pressure and the examiner did not diagnose 
hypertension based on this reading.  While serving on this 
period of active duty for training, the veteran did not seek 
treatment for complaints associated with his heart and no 
examiner noted hypertension.  On discharge examination 
conducted in January 1963, the veteran had blood pressure of 
124/84.  The examiner did not diagnose hypertension based on 
this reading.

Less than six months later, in June 1963, the veteran 
underwent another examination for the purpose of serving on a 
less than 30 day period of active duty for training.  On the 
date of that examination, the veteran's blood pressure was 
166/84.  An examiner noted questionable elevated blood 
pressure, but did not diagnose hypertension.  No examiner 
read the veteran's blood pressure at any other time during 
this 30-day period of active duty for training.

In March 1964, while undergoing an annual Reserves 
examination and prior to his third period of active duty for 
training, the veteran reported that he had had high blood 
pressure.  His reading was 146/86.  During another 
examination in January 1965, the veteran reported the same.  
His reading was 140/88.  An examiner noted hypertension of 
three years, known prior to enlistment.  On examination in 
October 1965, the veteran again reported that he had had high 
blood pressure and an examiner noted a history of 
hypertension.  At the time, his blood pressure reading was 
140/88.

The Board previously remanded this claim to obtain an opinion 
as to whether or not the veteran's hypertension was related 
to his periods of active duty for training.  The Board asked 
that an examiner offer an opinion as to the etiology of his 
hypertension and if hypertension was found to have pre-
existed any such period of ADT, the examiner was requested to 
opine whether the hypertension increased in severity beyond 
its natural progress.

The January 2007 opinion offered on remand did not address 
the Board's question adequately.  The examiner interviewed 
the veteran, who again stated that he had been told during 
service that he had high blood pressure.  The examiner 
reviewed the veteran's more recent treatment history, noting 
myocardial infarctions beginning in the 1980's.  The examiner 
indicated that the veteran's hypertension indeed began during 
service, based on the veteran's responses.  The examiner did 
not address whether the veteran had hypertension at entry to 
service or what the improvement in his blood pressure 
readings indicates.  From the report of record, it does not 
appear that the examiner reviewed the veteran's service 
medical records at all.  This opinion does not address the 
existence of an elevated blood pressure reading at entry to 
service or the measured improvement in the veteran's blood 
pressure during the June 1962 to January 1963 period of 
active duty for training.  Accordingly, the Board finds that 
the January 2007 examiner's opinion, to the extent that it 
attempts to relate hypertension to the incident as described 
by the veteran, is based on an inaccurate statement of 
medical history and is not probative.  See Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (a medical opinion that is based 
on the veteran's recitation of medical history, and 
unsupported by clinical findings, is not probative).  The 
Board must remand to obtain an adequate opinion addressing 
the questions previously identified.


Accordingly, the case is REMANDED for the following action:

1.  Send the veteran's claims file for a 
medical opinion to determine if the 
diagnosis of hypertension is as likely as 
not etiologically related to the veteran's 
period of active duty for training from 
June 1962 to January 1963.  The claims 
folder and a copy of this Remand must be 
made available to, and be reviewed by, the 
examiner, and the veteran should be 
scheduled for an examination, if the 
examiner should determine that any 
indicated special tests, studies or 
additional consultations are required.  

The examiner should address whether the 
veteran's blood pressure reading at entry 
to service indicates pre-existing 
hypertension, and whether the improvement 
in blood pressure readings between July 
1962 and January 1963 indicates an 
improvement rather than incurrence or 
aggravation of high blood pressure, 
bearing in mind the veteran's later blood 
pressure readings from June 1963, March 
1964 and January and October 1965.

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims on the 
merits.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


